Citation Nr: 1525855	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-03 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a left ankle disorder.

2.  Entitlement to service connection for a left ankle disorder, to include as secondary to the service-connected right knee pain related to thinning cartilage (hereinafter "right knee disability").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1982 to February 1985, and from December 1986 to November 1989.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, declined to reopen service connection for left ankle stress fracture.  During the pendency of this appeal, the Veteran moved and the current agency of original jurisdiction is the VA RO in Huntington, West Virginia.  A claim to reopen service connection for a left ankle disorder was received in April 2008.  A March 2010 rating decision, in pertinent part, continued to decline to reopen service connection for left foot/ankle anterior tendonitis tibialis.

Service connection for a left ankle stress fracture was previously denied by the RO in January 2004, and the Veteran did not initiate an appeal of the decision or submit any new and material evidence within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2014); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Barnett, supra.  

In April 2015, the Veteran testified at a Board videoconference hearing at the local RO in Huntington, West Virginia, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  An unappealed January 2004 rating decision, in pertinent part, denied service connection for a left ankle stress fracture on the basis that no permanent residual or chronic left ankle disability was shown by the service treatment records or by evidence following service separation.

2.  The evidence received since the January 2004 rating decision relates to an unestablished fact of a causal relationship between the currently diagnosed left ankle disabilities and the service-connected right knee disability.

3.  The currently diagnosed left side anterior tendonitis tibialis, osteochondritis, and degenerative joint disease of the left ankle are causally related to the service-connected right knee disability. 


CONCLUSIONS OF LAW

1.  The January 2004 rating decision to deny service connection for a left ankle stress fracture became final.  38 U.S.C.A. § 7105(c) (West 2104); 38 C.F.R.		 §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen service connection for a left ankle disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left side anterior tendonitis tibialis, osteochondritis, and degenerative joint disease of the left ankle, as secondary to service-connected right knee pain related to thinning cartilage, have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  The Board reopens and grants service connection for a left ankle disorder, constituting a full grant of the benefit sought on appeal; therefore, no discussion of VA's duty to notify and to assist is necessary.   

Reopening Service Connection for a Left Ankle Disorder

The Veteran seeks to reopen the previously denied claim of service connection for a left ankle stress fracture.  The claim, initially filed in May 2003, was originally denied in a January 2004 rating decision.  The Veteran did not initiate an appeal of the decision or submit any new and material evidence within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings, 509 F.3d at 1368.  As such, the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).   

In the January 2004 rating decision, the RO, in pertinent part, denied service connection for a left ankle stress fracture on the basis that no permanent residual or chronic left ankle disability was shown by the service treatment records or by evidence following service separation.  The pertinent evidence of record at the time of the January 2004 rating decision includes service treatment records, VA treatment records, and the Veteran's lay statements.

The Board has reviewed the evidence of record received since the January 2004 rating decision and finds that it qualifies as new and material evidence to warrant reopening service connection for a left ankle disorder.  A March 2009 VA treatment record notes that there is a 50 percent chance that the Veteran's left ankle pain is being caused by the service-connected right knee disability because it has caused her to put more weight on the left ankle.

The Board finds that this evidence, received after the January 2004 rating decision, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it relates to evidence of a causal relationship between the currently diagnosed left ankle disabilities and the service-connected right knee disability (a necessary element for secondary service connection).  38 C.F.R. § 3.310.  

As noted above, when making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence raises a reasonable possibility of substantiating the claim; thus, this evidence is new and material and the requirements to reopen the claim under 38 C.F.R. § 3.156(a) have been satisfied.  Accordingly, as the Board finds that new and material evidence has been received to reopen service connection for a left ankle disorder.  Further, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period for the January 2004 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  Nor have additional service department records been received since the January 2004 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.  




Service Connection for a Left Ankle Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As adjudicated below, the Board is granting service connection for a left ankle disability based on secondary service connection under 38 C.F.R. § 3.310; therefore, the additional service connection theories of presumptive service connection based continuity of symptomatology or for a "chronic" disease in service (38 C.F.R. § 3.303(b) (2014)) and direct service connection pursuant to the same benefit are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issue.  For this reason, these presumptive and direct service connection theories will not be further discussed.  See 38 U.S.C.A.	 § 7104 (stating that the Board decides questions of law or fact).

The contention liberally construed for the Veteran is that her current left ankle disorder is associated with the service-connected right knee disability.  See January 2013 VA examination report, April 2015 Board hearing transcript.  The Veteran contends that the right knee disability causes her to shift her weight to her left side and limp while walking, which has caused the left ankle disability.

The evidence of record demonstrates that the Veteran has currently diagnosed left side anterior tendonitis tibialis, osteochondritis, and degenerative joint disease of the left ankle.  See January 2013 VA examination report.

The Board finds that the evidence is at least in equipoise as to whether the currently diagnosed left ankle disabilities are causally related to the service-connected right knee disability.  The January 2013 VA examiner opined that the Veteran's left ankle disabilities are less likely than not proximately due to or the result of the service-connected right knee disability because the Veteran does not show signs of gross limp that would cause such changes in the left ankle.  The VA examiner in January 2013 based the opinion on the assumption that the Veteran had no obvious limp, gait issues, or leg length discrepancy.  

The factual assumption that the Veteran did not have any limp or altered gait is called into question by other evidence of record, including VA treatment record documentation and the Veteran's testimony that she does have a limp or altered gait.  VA treatment records note that the Veteran had an antalgic gait on the left.  See e.g., April 2008 and November 2014 VA treatment records.  A March 2009 VA treatment record notes that the Veteran reported that she hurt her right knee in the 1980s, which caused her to walk more on her left ankle.  As there is evidence for and against a factual finding of altered gait or limp, the Board will resolve reasonable doubt on this question in favor of the Veteran to find that she does walk with a limp or altered gait.  In light of this finding, the factual assumption that the Veteran did not have any limp or altered gait is not an accurate assumption; therefore, the probative value of the January 2013 VA examiner's opinion is diminished.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The other evidence of record tending to relate the current left ankle disorders to the service-connected right knee disability includes a VA podiatry opinion that there is a 50 percent chance that the Veteran's left ankle pain is being caused by the service-connected right knee disability, based on the rationale that the right knee disability had caused the Veteran to put more weight on the left ankle.  In a July 2009 VA treatment record, the VA podiatrist again opined that it is likely that the Veteran's service-connected right knee injury played a role in increasing the left ankle pain.  

As noted above, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a); see Allen, 7 Vet. App. at 448.  The evidence of record reflects currently diagnosed left side anterior tendonitis tibialis, osteochondritis, and degenerative joint disease of the left ankle.  The weight of the evidence of record is at least in equipoise as to whether the left ankle disabilities are caused by the Veteran's right knee disability; therefore, resolving reasonable doubt in favor of the Veteran, service connection for left side anterior tendonitis tibialis, osteochondritis, and degenerative joint disease of the left ankle, as secondary to the service-connected right knee pain related to thinning cartilage, is warranted.  38 U.S.C.A.	 § 5107; 38 C.F.R. § 3.102.  The grant of secondary service connection renders moot other theories of service connection.     


ORDER

As new and material evidence has been received, the appeal to reopen service connection for a left ankle disorder is granted.

Service connection for left side anterior tendonitis tibialis, osteochondritis, and degenerative joint disease of the left ankle, as secondary to the service-connected right knee pain related to thinning cartilage, is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


